Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/10/2022 has been entered. Claims 1 has been amended. Claim 1-8 remains pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio (US 20150239015).
Regarding claim-1, Yukio discloses a sorting facility (Abstract; [0013-0052]; Fig.1) for sorting one or more articles (goods) in which a conveyance path for conveying said articles is formed (Fig.1, 9), the sorting facility comprising: 
plurality of traveling carriages (plurality of conveyor units 11, Fig.1-2), each of the traveling carriages being connected to each other (connected via main conveyor route 12 with an endless chain 41, See Fig.1 in which 11 are connected to each other) and traveling along the conveyance path (See Fig.1, [0015]), each of the traveling carriages being configured to convey one of the articles (G) along the conveyance path, each of the traveling carriages comprising: 
a belt conveyor (cross running belt 29, Fig.2) on which the one of the articles (G) is placed; 
a wheel (22, Fig.2) configured to travel along the conveyance path; and 
a belt driving device (belt drive motor 31, Fig.2) configured to drive the belt conveyor, the belt driving device comprising a power generation device (battery 27, Fig2) connected to the wheel (22), the power generation device being configured to generate a necessary amount of electric power from rotation of the wheel along the conveyance path to drive the belt conveyor, the belt driving device being further configured to drive the belt conveyor at one or more driving positions (loading portion 14 and sorting portion 13, Fig.1) on the conveyance path at which driving of the belt conveyor (29) is required ([0017], [0040], [0042]), 
wherein, after the traveling carriages (11) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant ([0003], [0018], [0038]), the power generation devices (27) of the traveling carriages are respectively configured to start generation of the necessary amount of the electric power to respectively drive the belt conveyors (29) in order starting from the power generation device (27) provided in the traveling carriage (11) scheduled to pass through the driving positions first, thereby respectively distributing timing of power generation of the power generation devices at times at which the actuations of the traveling carriages respectively take place ([0003], [0018], [0038], [0039-0040]).
Regarding claim-2, Yukio discloses wherein, after the traveling carriages (11, Fig.1) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant ([0003], [0018], [0038], [0039-0040]), the power generation device (27) in one of the traveling carriages traveling to a position at an upstream side from one of the driving positions (loading portion 14 and sorting portion 13, Fig.1) is configured to start the generation of the necessary amount of the electric power to drive the belt conveyor (29) ([0017], [0040], [0042]).
Regarding claims 3 and 5, Yukio discloses further comprising: 
a ground side communication device (28 with controller 32, Fig.2) configured to communicate with the power generation device, the ground side communication device being provided([0017-0020]),
wherein, after the traveling carriages (11) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant ([0003], [0018], [0038], [0039-0040]), the power generation device (27) in one of the traveling carriages traveling to the position at the upstream side from the one of the driving positions (14 and 13) is configured to start the generation of the necessary amount of the electric power to drive the belt conveyor when a signal is received from the ground side communication device (28 with 32)
Regarding claims 4, and 6-8, Yukio discloses wherein the driving positions (loading portion 14 and sorting portion 13, Fig.1) are one or more of a loading position configured to load the article (G) onto the belt conveyor (29), an adjustment position being at a downstream side from the loading position (14) and configured to adjust a placement location of the article on the belt conveyor, and a delivery position being at a position at a downstream side from the adjustment position and configured to deliver the article on the belt conveyor ([0018-0020]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Reference Cite3d PTO-892”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651